Pound, C.
This case must turn upon the validity of four several assignments given by the relator to the plaintiff in error, intervener in the court below. Relator was county attorney of Platte county. The assignments were executed and delivered on April 23, May 1, May 2 and June 6, 1961, and purport to assign salary to be earned by relator during the year 1902. More exactly, thej direct the county clerk to deliver warrants to be issued in 1902, for salary to be earned during that year, to the plaintiff in error. It would be difficult to find a proposition more thoroughly established in the reports than the invalidity of such transactions. An assignment of the salary or fees of a public officer to be earned in the future is contrary to public policy and void. Bliss v. Lawrence, 58 N. Y. 442; Bowery Nat. Bank of New York v. Wilson, 122 N. Y. 478, 25 N. E. 855; Bangs v. Dunn, 66 Cal. 72, 4 Pac. 963; National Bank of El Paso v. Fink, 86 Tex. 303, 24 S. W. 256; State v. Williamson, 118 Mo. 146, 23 S. W. 1054; Township of Wayne v. Cahill, 49 N. J. Law 144, 6 Atl. 621; Schwenk v. Wyckoff, 46 N. J. Eq. 560, 20 Atl. 259; Schloss v. Hewlett, 81 Ala. 266, 1 So. 263; Field v. Chipley, 79 Ky. 260; Steven*483son v. Kyle, 42 W. Va. 229, 24 S. E. 886; Dickinson v. Johnson, 110 Ky. 236, 61 S. W. 267; State v. Barnes, 10 S. Dak. 306, 73 N. W. 80. An assignment of a current quarter’s salary before expiration of the quarter, as in Brackett v. Blake, 7 Met. (Mass.) 335; Manly v. Bitzer, 91 Ky. 596, 16 S. W. 464, might be another thing, although the court considered such an assignment void in Stevenson v. Kyle, supra. In the case at bar the assignments were made before any of the salary assigned had been earned, and were clearly invalid.
We therefore recommend that the judgment be affirmed.
Barnes and Oldham, 00., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.